Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Don Bradley Wallace appeals the district court’s order denying relief on his complaint asserting claims under the Telephone Consumer Protect Act, 47 U.S.C. § 227 (2012).* We have reviewed the record and find no reversible error. See Schatz v. Rosenberg, 948 F.2d 485, 487 n.1 (4th Cir. 1991) (“We must review the district court’s decision on the same record as that before the district court.”). Accordingly, we affirm the district court’s order, deny Wallace’s motions to supplement the record on appeal, to seal some of those documents, and to clarify, and deny the Appellee’s motion to strike portions of Wallace’s opening brief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid in the decisional process.
AFFIRMED

 Wallace abandoned in the district court the remaining claims asserted in the complaint.